The opinion of the court was delivered by
Knox, J.
It is evident that this ease is not considered of much importance by either of the parties to it; for there is no appearance on behalf of the Commonwealth, and the plaintiff in error has not furnished us with a record of the proceedings which he seeks to reverse. True, we have the transcript of the justice of the peace on our paper-books, but the last we hear of the case from this trans-script is that it was taken to the Quarter Sessions by an appeal. Here the case ends, so far as we have any record evidence. In the statement of the case in the paper,book, it is said to have been decided in the Quarter Sessions adversely to the plaintiff in error. But how it was tried after the appeal, whether by the record, or the introduction of testimony which did not appear upon the record, is left entirely to be conjectured. As a matter of course, we will riot' say that the Sessions committed an error until it is so made to appear.
Judgment affirmed.